          Case 1:19-cv-09156-LJL-KHP Document 28 Filed 04/29/20 Page 1 of 1

                                                                                  Sanford Heisler Sharp, LLP
                                                                                  1350 Avenue of the Americas, Floor 31
                                                                                  New York, NY 10019
                                                                                  Telephone: (646) 402-5650
                                                                                  Fax: (646) 402-5651
                                                                                  www.sanfordheisler.com

Alexandra Harwin, Partner
Co-Chair of National Title VII Practice
(646) 401-0475
aharwin@sanfordheisler.com                New York | Washington D.C. | San Francisco| San Diego | Nashville | Baltimore


                                             April 29, 2020

VIA ECF
The Honorable Katharine H. Parker
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

          Re: Robinson v. De Niro and Canal Productions, Inc., No. 1:19-cv-09156 (LJL) (KHP)

Dear Judge Parker:

       This firm represents Plaintiff Graham Chase Robinson, and we submit this joint letter
motion on behalf of all parties in the above-captioned matter. The parties jointly request that this
Court enter the enclosed Stipulation and Proposed Order Regarding the Production of
Electronically Stored Information (“ESI”).

          We appreciate the Court’s consideration of this request.

                                                           Respectfully submitted,




                                                           Alexandra Harwin
